PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/329,433
Filing Date: 28 Feb 2019
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Eric G. Halsne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18th April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/05/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Office.  
§ 112 (b) rejections of claims 1, 3-9, 11-16.

(3) Response to Argument
Argument #1: The Appellant argues on pages 8-9:
“The cited Leavitt application was said to produce a plurality of digital multiline echo signals. It does not. Leavitt’s system receives the echo signals from a 48-element transducer array and uses sub-beamformers 218 to perform partial beamforming (col. 4, lines 38-45) of groups of the echo signals to reduce 48 individual element signals to 6 partially beamformed sub-array signals of one receive line. The six sub-array signals are coupled by a connection 222 to the main beamformer 226 (col. 4, lines 59-66). The main beamformer 226 processes (delays) the sub-array signals and couples them to a summing device 230 “so that a single beamformed output signal is present on connection 232.” (col 5 lines 4-8).
	Office response:  Office respectfully disagrees.  As noted by Appellant, six sub-arrayed 318-1 to 318-6 signals are generated in sub-beamformer 218.  Col 4 lines 31-37, recites that there are multiples of these sub-beamformers 218, although only one is shown.  Hence there are multiples of these items 218, with each beamformer 218 forming six delayed sub arrays.  Office identified these as that these corresponding to the claimed multiline signals (multiple / plurality of lines, with multi-bits).  There is no further argument in this section of arguments as to why these are not, or cannot be, interpreted as multiline signals.  
Argument # 2:  Appellant argues on page 9 that:
“The Examiner specifically refers to col. 6, lines 29-34 of Leavitt, which describes the output stage of sub-beamformer 218 where the six partially beamformed sub-array signals are produced, because this passage describes the sub-array signals as multi-bit digital signals. This important for the rejection, because on page 2 of the Office action the Examiner has defined multiple-bit digital signals as multiline signals. However, the Examiner is not at liberty to make up his own definition of the term “multiline,” …”
Office response:  Office respectfully disagrees.  It is noted that the Office has mapped the six sub array signals 318-1 through 318-6 as the as the claimed multiline signals (See Final rejection, Page 5).  These signals have been interpreted as multiline because they are both multiple lines (six lines per each sub beamformer 218) and also multi bits.  This interpretation has been reached in light of the Appellant specification, for e.g. page 4 lines 11-15, Fig 5, Fig 5a.  As shown, echo signals on channels after ADC (item 603) are delayed (Digital delay) to from multiple lines (CH0_ML0, CH0_ML1…), with each line having multiple bits of data (based on discussion of Fig 5a for the ADC 603).   Hence, Office has not made up his own definition of term “multiline” but has based and provided a reasonable interpretation in light of the specification, and the presented claim.  Office submits that, the interpretation is reasonable and correct, since these signals are also generated based on amplification, ADC and delay, as required in the claim, and as described by Appellant in specification.  There are no additional recitations in the claim regarding any other processing, that differentiates the structure from Leavitt, such that the signals in claim are multiline, but those in Leavitt are not multiline, as argued by the Appellant.  
Argument # 3:  Appellant argues on page 9 that:
“multiline,” which is a well-known and well-defined term in ultrasound. It means a process or beamformer which produces multiple scanlines for an image in response to a single transmit event. As stated on page 3, lines 11- 13 of the specification: “In order to do [three-dimensional imaging] at a real time frame rate of display, it is desirable to receive multiple scanlines in response to each transmit beam, a technique referred to as multiline scanning.”
Office response:  Office respectfully disagrees.  Firstly, it is noted that claims require “multiline” not multiple scanlines as argued here.  Office has shown section of Leavitt that corresponds to multiple lines.  Secondly, the portion stated by Appellant, is the objective of the invention, whereas the claim requires signals output from amplification, ADC and delay.   There is nothing additionally recited in the claim that achieves the desired multiple scan lines, as argued.  Thirdly, the objective is to “receive multiple scanlines”, whereas claim language is directed to produce digital multiline signals.  For these reasons the definition claimed as “well known” or “well defined” cannot be applied here.
Argument # 4:  Appellant argues on pages 9-10 that:
"…Multiline is used in this way, and only this way, in numerous ultrasound patents. A search of the USPTO’s search database for US ultrasound patents referring to multiline in just the title or the claims identifies over 50 patents going back thirty-five years. One of the first, US Pat. 4,644,795 to Augustine, gives this definition in col. 1, lines 9-17…”
Office response:  Office respectfully disagrees.  The references cited by Appellant refers to analog processing, while application requires that claimed multiline are performed in digital domain.  This is the objective of the invention, and what is desired from the invention as recited in specification page 3 lines 13-19, which recites “...suggests performing multiline echo signals in a microbeamformer, but this is done in the analog domain, and higher order multiline is performed in the ultrasound system beamformer. It would be desirable to produce digital multilines in a microbeamformer and obviate the need for a multiline system beamformer entirely.”  Hence the object of the invention is it to obviate need for multiline beamformer discussed in prior art.  Office submits that the definition of “multiline” as recited in prior art listed by Appellant, and argued upon, cannot be equated to the “multline” signal of the claim.  As one example, Cooley [US 8137272 B2], recited by Appellant in specification, and appeal brief, page 9, requires circuitry including multiline processors 110, line store 112, delaying and weighting.  This is entirely different from circuitry / digital microbeamformer recited in claim, which does not require any kind of multiline processor, or processing discussed in prior art.  Hence there is no evidence that the signals in Cooley and those of the claim can be equated in any way.  Another example provided by Appellant is in page 10 of appeal brief, Augustine [US 4644795 A].  As shown in Figs 1-2, Augustine is silent on any type beamforming in the digital domain, and does not have similar structure or processing as needed in claim.  Furthermore, as noted by the Appellant, the definition in Augustine refers to receiving multiple receive lines in response to a transmit line.  However, the claim is not directed to “receiving” multiple lines but “producing” the multiline echoes from summers (and ADC, after amplification).  Hence, the evidence of record shows that the claimed digital multiline signals are not same as that of prior art.  
Appellant further note in page 11 that there are other patents that “consistently refer to multiline imaging.  However, it is submitted that the multiline beamforming applied in prior art refers to processing beamforming in analog domain and cannot be equated to the digital signals output after amplification, ADC and delay, as in the claim.  Reasons are same as above.  The prior art Leavitt teaches all the structure and hence the six delayed multibit signals generated in Leavitt corresponds to the claimed multiline signals as in claim.  
Argument # 5:  Appellant argues on page 11 that:
“…It is thus seen that the term “multiline” has a clear and consistent
meaning in ultrasound. It does not mean multi-bit digital words. Leavitt…”
Office response:  Office respectfully disagrees.  This argument is not directed to rejection as made by the Office.  Office has mapped the signals to “multiple lines” (six lines) of multibit signals, in light of specification.  It does not merely refer to multibit signals as argued by Appellant.  Further, each sub beamformer produces six of these delayed lines, implying each beamformer has multiline signals produced.  
Argument # 6:  Appellant argues on page 14 that:
“The multilines are produced in the system mainframe, not by a microbeamformer in the probe as called for by the claimed invention. Accordingly, it is respectfully submitted that the combination of Leavitt and Burcher cannot render Claims 7-9 unpatentable.”
Office response:  Office respectfully disagrees.  Leavitt already shows beamformer can be integrated in probe.  Burcher shows processing capability as claimed.  Hence the combination of references show all limitations as required in the claim 7-8.
All other arguments in the appeal brief (pages 12-14) are directed to the “multiline” signals, and beamforming.  Reasons remain same as that that discussed above.  Office submits that the references teach these as discussed above.  There is nothing additional in the claims that differentiates the signals in claim from that of the references applied.  

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Oommen Jacob/Primary Examiner, Art Unit 3793   
                                                                                                                                                                                                     Conferees:

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793     

                                                                                                                                                                                                   /ETSUB D BERHANU/Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.